



Exhibit 10.1

AMENDMENT TO

LOAN AND MERGER OPTION AGREEMENT




THIS AMENDMENT TO LOAN AND MERGER OPTION AGREEMENT (the “Amendment”) is made and
entered into effective as of March 9, 2006, by and among STEN Acquisition
Corporation, a Minnesota corporation (the “Lender”), Site Equities
International, Inc., a Nevada corporation (the “Borrower”) and Paycenters, LLC,
a Nevada limited liability company (“Paycenters”).  The Lender, Borrower and
Paycenters are each referred to herein as a “Party” or, collectively, as the
“Parties”.  




RECITALS




WHEREAS, the Parties entered into a certain Loan and Merger Option Agreement
dated effective as of November 22, 2005 (the “Original Agreement”), pursuant to
which the Lender has loaned certain amounts to the Borrower and has received an
option to acquire Borrower and Paycenters; and




WHEREAS, the Parties desire to amend the Original Agreement to set forth terms
relating to the distribution of the remaining portion of the Loan and receipt by
Borrower of additional funding.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties mutually covenant and agree as
follows:




1.

Section 2.01 shall be deleted from the Original Agreement and replaced in its
entirety with the following:




“Section 2.01 Loan.  The Lender agrees, on the terms and subject to the
conditions hereinafter set forth, to make a loan (the “Loan”) to the Borrower in
the amount of Two Million Dollars ($ 2,000,000.00).  The Loan shall be disbursed
to the Borrower in the following separate installments (each, an “Installment”):




(1)

$800,000.00 of the Loan shall be disbursed by Lender to Borrower following
execution of this Agreement and in accordance with Section 2.05 (the “Initial
Installment”);




(2)

$100,000.00 of the Loan shall be disbursed by Lender to Borrower following the
Initial Installment, but prior to the Third Installment, and in accordance with
Section 2.05 of this Agreement (the “Second Installment”);




(3)

$100,000.00 of the Loan shall be disbursed by Lender to Borrower following the
Second Installment and in accordance with Section 2.05 of this Agreement (the
“Third Installment”);




1







--------------------------------------------------------------------------------






(4)

$500,000 of the Loan shall be disbursed by Lender to Borrower following the
Third Installment and in accordance with Section 2.05 of this Agreement (the
“Fourth Installment”); and




(5)

$500,000 of the Loan shall be disbursed by Lender to Borrower following the
Fourth Installment and in accordance with Section 2.05 of this Agreement (the
“Fifth Installment”).”




2.

The phrase “270 calendar days following the disbursement of proceeds under the
final Installment of the Loan (the ‘Merger Option Expiration Date’)” shall be
deleted from Section 3.02 of the Original Agreement and replaced with the phrase
“Merger Option Expiration Date (defined below).”




3.

The following shall be added as the second sentence of Section 3.02 of the
Original Agreement:




“The term ‘Merger Option Expiration Date’ shall mean the earlier of the
following: (1) the date occurring 270 days following the disbursement of Loan
proceeds under the Fifth Installment, or (2) the date occurring 90 days after
Borrower delivers to Lender written evidence, acceptable to Lender, that
immediately after the six-month period following the Fifth Installment,
Paycenters will have installed and will be operating 50 Kiosks, none of which
were installed as of the date of the First Installment, and having an average
monthly revenue of at least $1,500 per Kiosk.”




4.

The phrase “, no party shall be obligated to proceed with the Merger and the
Merger will not be consummated” in Section 3.06 shall be deleted and replaced
with the following “; no party shall be obligated to proceed with the Merger,
the Merger will not be consummated and the Borrower may pursue other sources of
debt or equity funding.”  




5.

Section 4.04 shall be renumbered as Section 4.06.




6.

Sections 4.02 and 4.03 shall be deleted and replaced in their entirety with the
following:




“Section 4.02.

     Conditions Precedent to Second Installment.  The obligations of the Lender
to disburse funds under the Second Installment are subject to disbursement by
Lender of the funds under the Initial Installment and satisfaction of the
conditions precedent set forth in Section 4.06.




2







--------------------------------------------------------------------------------






Section 4.03.     Conditions Precedent to Third Installment.  The obligations of
the Lender to disburse funds under the Third Installment are subject to
satisfaction of the following conditions precedent:




(1)

Borrower shall have delivered to Lender written evidence, acceptable to Lender
and its counsel, of a full release of all tax liens of Borrower and the
Subsidiaries and satisfaction of all unpaid taxes, interest, penalties and other
amounts owed in connection with such tax liens;




(2)

Borrower shall have delivered to Lender a statement setting forth the actual use
of the proceeds from the Initial Installment and Second Installment in relation
to matters set forth on Schedule 2.06;




 

Section 4.04.

Conditions Precedent to Fourth Installment.  The obligations of Lender to
disburse funds under the Fourth Installment are subject to satisfaction of the
following conditions precedent:




(1)

all funds under the Third Installment shall have been disbursed to Borrower;




(2)

within sixty days following the Third Installment, Borrower shall have delivered
to Lender an executed agreement or agreements (the “New Investor Agreement”),
each acceptable to Lender and its counsel in their discretion, between the
Borrower and a third party investor (the “New Investor”), under which the New
Investor will:




(a) loan the sum of $500,000 to the Borrower concurrent with the Fourth
Installment;




(b) loan the sum of $500,000 to the Borrower concurrent with the Fifth
Installment;




(c) receive a security interest in the Borrower’s assets, as collateral for
Borrower’s obligations under the New Investor Agreement, on similar terms as
granted to Lender under the Security Agreement;




(d) upon exercise by Lender of the Merger Option, terminate Borrower’s
obligations under the New Investor Agreement in exchange for shares of Lender’s
common stock pursuant to the Agreement and Plan of Merger;




(3) New Investor and Lender shall have entered into an intercreditor agreement
describing their relative rights with respect to their respective security
interests in the Borrower’s assets;




(4)  New Investor shall have loaned to Borrower the sum of $500,000 pursuant to
the New Investor Agreement;




(5)  Borrower shall have provided to Lender a statement setting forth the actual
use of the proceeds received under the Third Installment in relation to matters
set forth on Schedule 2.06; and




(6)  all conditions set forth in Section 4.06 shall have been satisfied.




Section 4.05

Conditions Precedent to the Fifth Installment.  The obligations of Lender to
disburse funds under the Fifth Installment are subject to satisfaction of the
following conditions precedent:




(1) Lender shall have received from Borrower full and complete copies of the
consolidated balance sheets of Borrower and the Subsidiaries as of March 31,
2003, March 31, 2004 and March 31, 2005 and the related statements of income and
retained earnings of the Borrower and Subsidiaries for the fiscal years then
ended, and the accompanying footnotes, together with the opinions thereon of
independent certified public accountants, all of which shall be acceptable to
Lender;




(2) Lender shall have received from Borrower a statement as to the actual use of
the proceeds under the Fourth Installment in relation to matters set forth on
Schedule 2.06;




(3) Lender shall have received from the Borrower all of the following within the
six-month period immediately following final disbursement of funds by Lender to
Borrower under the Fourth Installment:




(a) 40 Kiosks having a monthly average revenue of at least $1,200.00 per Kiosk;
and




(b) Written evidence that Paycenters has completed development of the check
cashing method and procedure (“Check Cashing”) and has began operating Check
Cashing in at least 10 of the Kiosks.”




7.  The following shall be added as Section 4.07 to the Original Agreement:  




“Section 4.07.

Failure of a Condition Precedent.   In the event that one or more conditions
precedent to an Installment do not occur within the period required under this
Article IV, Lender shall have no obligation to provide to Borrower any portion
of the Loan under such Installment or any subsequent Installment and the Merger
Option shall terminate.”  




8. Section 6.09 of the Original Agreement shall be deleted and replaced in its
entirety with the following:




“Section 6.09.

Liens.  Not create, incur, assume, or suffer to exist, without prior written
approval of Lender, any Lien upon or with respect to any of its properties, now
owned or hereafter acquired, other than: (i) the Liens created in favor of the
New Investor under the New Investor Agreement and subject to the intercreditor
agreement described under Section 4.04(3), (ii) Liens created in favor of the
Lender by the Security Agreement and Pledge Agreement, and (iii) the Liens set
forth on Schedule 5.05 to this Agreement, provided, however that the liens set
forth on items 2 and 4 of Schedule 5.05 shall be paid with the proceeds of the
Initial Installment.”




9. The following shall be added to end of the sentence in Section 7.01(3): “or
under the New Investor Agreement or any notes, agreements or documents delivered
in connection therewith”;




10. Paragraph 4 of Exhibit B to the Original Agreement shall be deleted and
replaced in its entirety with the following:




“4.

As Merger consideration and effective upon the Merger Effective Date, the Note
shall be cancelled and Borrower’s obligations under the New Investor Agreement
shall be cancelled and the Borrower’s shareholders immediately prior to the
Merger  and the New Investor will receive an aggregate number of shares of STEN
common stock, such that: (i) STEN’s shareholders immediately prior to the Merger
will own 50.25% of the common stock outstanding of STEN after the Merger, (ii)
Borrower’s Shareholders will own 39.75% of the common stock outstanding of STEN
after the Merger, and (iii) New Investor will own 10% of the common stock of
STEN after the Merger.  Such percentages will be determined on a fully diluted
basis, and are subject to adjustment as set forth in Section 5, below.”




11. The portion of Paragraph 5 of Exhibit B to the Original Agreement following
the second sentence thereof, shall be deleted and replaced in its entirety with
the following:




“For each $1,000,000 in excess of the Base Contribution Amount that is paid by
STEN to the merged entity, the aggregate percentage ownership of STEN owned by
Borrower’s Shareholders and New Investor immediately after the Merger will
decrease by 125 basis points. (For example, if STEN contributes an additional
$15,000,000 to the merged entity, the aggregate ownership of Borrower’s
Shareholders and New Investor in STEN immediately following the Merger will be
reduced from 49.75% to 31%). Any amount paid to the Lender shall not be paid to
Borrower’s Shareholders or New Investor as merger consideration, but shall be
retained by the Lender as working capital.”




3







--------------------------------------------------------------------------------






12. The Parties to this Amendment hereby agree that they each waive any Event of
Default, or other default or breach of the Original Agreement arising out of the
timing of payments under Installments made by Lender to Borrower prior to the
date of this Amendment.  Borrower and Paycenters agree to indemnify and hold the
Lender and its officers, directors, employees, shareholders, affiliates,
successors and assigns harmless from and against any and all fines, suits,
actions, proceedings, claims, losses or expenses arising out of or in connection
with their respective waiver of an Event of Default or other default or breach
of the Original Agreement as provided in this paragraph.  The Lender agrees to
indemnify and hold Borrower and Paycenters and its officers, directors,
employees, shareholders, affiliates, successors and assigns harmless from and
against any and all fines, suits, actions, proceedings, claims, losses or
expenses arising out of or in connection with Lender’s waiver of an Event of
Default or any other default or breach of the Original Agreement as provided in
this paragraph.




13. Except as expressly amended by this Amendment, all of the terms of the
Original Agreement shall remain unchanged and in full force and effect.




14. Any capitalized term not defined in this Amendment shall have the meaning
set forth in the Original Agreement.




15. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which shall constitute one in the same
instrument.  Any executed counterpart of this Amendment delivered by facsimile
or other electronic transmission to another Party will constitute an original
counterpart to this Amendment.







[signature page follows]










4







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment to be effective
as of the date first above written:




LENDER:




STEN ACQUISITION CORPORATION







By:









Its:












BORROWER:







SITE EQUITIES INTERNATIONAL, INC.







By:









Its:















PAYCENTERS:







PAYCENTERS, LLC







By:









Its:












5





